Citation Nr: 0605069	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  03-02 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife and daughters


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to May 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).

In May 2004, the veteran, his wife, and his daughters 
testified at a Travel Board hearing before the undersigned 
Veterans Law Judge designated by the Chairman of the Board to 
conduct that hearing pursuant to 38 U.S.C.A. § 7102(b) (West 
2002).  A copy of the transcript of that hearing is in the 
claims file.  


REMAND

This case was previously before the Board in September 2004 
when it was remanded for further development.  After the 
requested development was completed, the veteran was 
furnished a supplemental statement of the case.  He responded 
by letter in November 2005 wherein he indicated that there 
were additional medical records that needed to be obtained 
including records of treatment at the VA Medical Center 
(VAMC) in Lebanon, Pennsylvania.  It appears that he has also 
referred to treatment by private physicians.  Decisions of 
the Board must be based on all of the evidence that is known 
to be available.  38 U.S.C.A. § 5103(A) (West 2002).  The 
duty to assist particularly applies to relevant evidence 
known to be in the possession of the Federal Government, such 
as VA records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Counts v. Brown, 6 Vet. App. 473 (1994).

Because there is medical evidence to obtain, this case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington DC for the following action:

1.  The RO should contact the veteran and 
inquire as to the dates and places where 
he has received private treatment for the 
conditions in issue.  After obtaining the 
necessary authorization from the veteran, 
the named medical providers should be 
contacted and requested to provide the 
records concerning the veteran's 
treatment.  All records obtained should 
be associated with the claims folder.  

2.  The RO should contact the VAMC in 
Lebanon, Pennsylvania, and obtain all 
treatment records for the veteran dated 
from January 2005 to the present.  If no 
such records are available, the RO should 
obtain written confirmation of that fact.

3.  The RO should then readjudicate the 
veteran's claims, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided an SSOC that contains a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


